In an action to recover damages for personal injuries, the appeal is from an order denying appellant’s motion to vacate the dismissal of the action on the call of a Special Pretrial Calendar and to restore it to the Deferred Calendar. Order reversed, without costs, and motion granted. The case had been deferred and therefore was improperly placed on the Special Pretrial Calendar. In the light of the deferment, the excusable nature of the default and the apparent failure of either party to answer said call, the cause should be restored to its deferred position. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.